UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
Elizabeth Dietrich,                               :
                                                  :
                                                  : Civil Action No.: 2:20-cv-00154-CDJ
                        Plaintiff,                :
       v.                                         :
                                                  :
THS Group LLC dba Total Home Protection;          :
and DOES 1-10, inclusive,                         :
                                                  :
                        Defendants.               :


            NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                    DISMISSAL OF ACTION WITH PREJUDICE
                           PURSUANT TO RULE 41(a)


       Elizabeth Dietrich (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws the complaint
and voluntarily dismisses this action, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: April 17, 2020

                                                   Respectfully submitted,

                                                   PLAINTIFF, Elizabeth Dietrich

                                                   /s/ Sergei Lemberg

                                                   Sergei Lemberg, Esq.
                                                   Bar No.: 317359
                                                   LEMBERG LAW, L.L.C.
                                                   43 Danbury Road, 3rd
                                                   Wilton, CT 06897
                                                   Telephone: (203) 653-2250
                                                   Facsimile: (203) 653-3424
                                                   slemberg@lemberglaw.com
                                CERTIFICATE OF SERVICE

      I hereby certify that on April 17, 2020, a true and correct copy of the foregoing Notice of
Withdrawal was served electronically by the U.S. District Court for the Eastern District of
Pennsylvania Electronic Document Filing System (ECF) and that the document is available on
the ECF system.

                                             By_/s/ Sergei Lemberg_________

                                                  Sergei Lemberg
